          Case 5:20-cv-00358-CFH Document 20 Filed 08/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

MADELINE C.,

                                              Plaintiff,
                v.
                                                                                 No. 5:20-CV-358
ANDREW M. SAUL,                                                                  (CFH)
Commissioner of Social Security,

                            Defendant.
_____________________________________


APPEARANCES:                                               OF COUNSEL:

Law Offices of Kenneth Hiller, PLLC                        KENNETH R. HILLER, ESQ.
6000 North Bailey Avenue - Suite 1A
Amherst, New York 14226
Attorneys for plaintiff

Social Security Administration                             AMELIA STEWART, ESQ.
Office of the General Counsel,                             Special Assistant U.S. Attorney
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, Massachusetts 02203
Attorney for defendant

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                                               ORDER 1

        Currently pending before the Court in this action, in which plaintiff seeks judicial

review of an adverse administrative determination by the Commissioner of Social

Security, pursuant to 42 U.S.C. § 405(g) are cross-motions for judgment on the




1 Parties consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), FED. R. CIV. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. See Dkt. No. 5.
          Case 5:20-cv-00358-CFH Document 20 Filed 08/23/21 Page 2 of 2




pleadings. 2 Oral argument was conducted in connection with these motions on the

record on August 18, 2021, at which a court reported was present. At the close of

argument, I issued a bench decision in which, after applying the requisite deferential

review standard, I found that the administrative law judge’s decision resulted from the

application of proper legal principles and was supported by substantial evidence. I also

provided detail regarding my reasoning and addressed the specific issues raised by

Plaintiff in her appeal.

    After due deliberation, and based upon the Court’s oral bench decision, the

transcript of which is attached to this Order and is incorporated herein by reference

(Dkt. No. 19), it is hereby

    ORDERED that:

    1. Defendant’s motion for judgment on the pleadings (Dkt. No. 16) is GRANTED;

    2. The Commissioner’s determination that Plaintiff was not disabled at the relevant

        times, and therefore, not entitled to benefits under the Social Security Act, is

        AFFIRMED;

    3. Plaintiff’s motion for judgment on the pleadings (Dkt. No. 11), is DENIED; and

    4. The Clerk is directed to enter judgment dismissing Plaintiff’s Complaint (Dkt. No.

        1) in its entirety.

    IT IS SO ORDERED.

    Dated: August 23, 2021
           Albany, New York


2  This matter, which is before me on consent of the parties, pursuant to 28 U.S.C. § 636(c), has been
treated in accordance with the procedures set forth in General Order No. 18. Under that General Order,
once issue has been joined, an action such as this is considered procedurally as if cross-motions for
judgment on the pleadings had been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.



                                                   2
